DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Receipt and consideration of Applicant’s amended claim set, Applicant’s arguments/remarks, and the Rule 132 Declaration, all submitted on September 27, 2021, are acknowledged.
All rejections/objections not explicitly maintained in the instant office action have been withdrawn per Applicant’s claim amendments and/or persuasive arguments. Applicant’s claim amendments have necessitated new grounds of rejections set forth below.

Status of the Claims
	Claims 1, 3-5, 10-18, and 19 are pending. Claims 12-18 are withdrawn. Claims 2 and 6-9 are cancelled. Claim 19 is newly added. Claims 1, 3-5, 10, 11, and 19 are under consideration in this action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 27, 2021 has been entered.
 


Election/Restrictions
Applicant’s election of Group I (claims 1-11) in the reply filed on October 20, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-5, 10, 11, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in particular, a natural phenomenon (product of nature) without significantly more. The claims are directed to compositions comprising a consortium of microorganisms of the genus, Calothrix sp., a substrate or immobilizing vehicle, a soil pH buffer, and moisture. As evidenced by the instant Specification, the claimed Calothrix sp. are naturally found in soil (P.G. Pub., para.0068). Moisture refers to the water content of the formulation (P.G. Pub. para.0034). As evidenced by the instant claim 1, for example, naturally occurring material, such as peat, are encompassed as the substrate or immobilizing vehicle. As evidenced by claim 1, for example, naturally occurring material, such as calcium carbonate, which is known to be naturally occurring in soils (USDA Natural Resources Conservation Service; Soil Quality Indicators: pH; published Jan. 1998) are encompassed as the soil pH buffer. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there appears to be no indication in the specification that mixing the aforementioned naturally occurring components into a single composition as claimed results in a product wherein the naturally occurring components have any characteristics (structural, functional, or otherwise) 

Response to Arguments
Applicant's arguments filed September 27, 2021 have been fully considered but they are not persuasive.
(1) Applicant argues that the amended claim 1 includes additional elements to obviate the Section 101 rejections. For example, Applicant notes that claim 1 recites a specific concentration of microorganisms of genus Calothrix sp. and a specific concentration of a soil pH buffer that lead to improved results as set forth in the Rule 132 Declaration submitted September 27, 2021.

With regards to Applicant’s argument (1), the traversal argument is not found persuasive. For the reasons set forth above, the claims as currently amended do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there appears to be no indication in the specification that mixing the aforementioned naturally occurring components into a single composition as claimed results in a product wherein the naturally occurring components have any characteristics (structural, functional, or otherwise) that are different from their respective naturally occurring counterparts.
With regards to the data set forth in the Rule 132 Declaration submitted September 27, 2021, in light of the following teachings of Nayak (Nayak, Applied Ecology and Environmental Research; published 2007) and USDA Natural Resources Conservation Service (Soil Quality Indicators: pH; published Jan. 1998), the data shown in the aforementioned Declaration does not appear to be a showing of results that mixing the aforementioned naturally occurring components into a single composition as claimed results in a product wherein the naturally occurring components have any characteristics (structural, functional, or otherwise) that are different from their respective naturally occurring counterparts. 
Nayak discloses that among soil properties, pH is a very important factor in growth, establishment, and diversity of cyanobacteria, which have generally been reported to prefer neutral to Introduction, para. 2). Nayak discloses that among the soil properties, pH is certainly the most important factor determining the flora and fauna composition. Nayak discloses that the optimal pH for the growth of cyanobacteria ranges from 7.5-10, with a lower limit of 6.5-7.0. In soil-culture experiments, soils having slightly alkaline reaction were more favorable, while in natural environments, cyanobacteria prefer neutral to alkaline pH (pg.105, Results and discussion, para.2).
Nayak discloses that species of Calothrix were recorded in salt-affected soils where pH of the soil varied from 6.0-9.0,and have also been reported to be ubiquitous in rice fields where pH ranges from 3.5-6.5. (pg.109, para.2 and pg.110, para.2). Nayak also discloses that the number of spore producers is known to show a positive correlation with soil pH (pg.110, para.2).
	USDA Natural Resources Conservation Service discloses that soil pH affects many microorganisms, and the type and population densities change with pH. A pH of 6.6-7.3 is favorable for microbial activities that contribute to the availability of nitrogen sulfur, and phosphorus in soil (pg.1, col.2, Micro-organisms). The acidity or alkalinity in soils have several different sources. Management of soils often alters the natural pH because of acid-forming nitrogen fertilizers, or removal of bases (e.g., calcium) (pg.1-2, What controls soil pH?). A soil pH below about 5.6 is considered low for most crops. A common method to increase the pH of the soil is to add finely ground limestone (calcium carbonate) to the soil (pg.2, col.2, para.1, How is soil pH modified?).
The Declaration’s Comparative Example 9 notes that Formulations A and B (both using Calothrix castelli, a cyanobacteria) are both added to sterile acid soil having a pH of 5.66. Nayak discloses that it is known in the art that cyanobacteria generally prefer neutral to slightly alkaline pH for optimum growth, and acidic soil is considered to be a stressing environment for cyanobacteria. USDA Natural Resources Conservation Service discloses that an art recognized method for increasing the pH of soil is to add calcium carbonate to the soil. In light of these disclosures, it would be expected that when a formulation of Calothrix castelli, a cyanobacteria, is added to acidic soil, the formulation that also .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 
Claims 1, 3-5, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hurst et al. (Hurst) (WO 2016/167668 A2; published Oct. 20, 2016), Selvi et al. (Selvi) (International Journal of Life science & Pharma Research; of record), and Fiato et al. (Fiato) (US 2014/0345341 A1; of record).
Applicant claims a bacterial inoculating formulation based on a microorganism consortium of genus Calothrix sp. to increase yield and quality of vegetable crops, the formulation comprising:
a) a consortium of microorganisms of genus Calothrix sp. at a concentration ranging from 0.05% to 10% by weight, wherein the consortium of microorganisms of genus Calothrix sp. are selected from the group recited in claim 1, wherein the consortium of microorganisms of genus Calothrix sp. are present at a concentration ranging from 1 x 101 to 1 x 1030 CFU/g;
b) a substrate or immobilizing vehicle to immobilize the microorganisms at a concentration ranging from 2% to 80% by weight, wherein the substrate or immobilizing vehicle to immobilize the microorganism is selected from the group recited in claim 1;
c) a soil pH buffer at a concentration ranging from 0.01% to 3% by weight, wherein the soil pH buffer is selected from the group recited in claim 1; and
d) moisture at a concentration ranging from 7% to 97.95% by weight.

Hurst discloses an agricultural composition comprising one or more microorganisms and its application to soil (abstract; para.0001). In particular, Hurst discloses a granular composition comprising one or more microorganisms having a loading of less than 1010 cells per gram of granular composition, two or more plant powders, and biodegradable water-absorbent agent composition of absorbing at least 10% of its dry weight in water (para.0007; Hurst claim 1). Hurst disclose that microorganisms such as bacteria are useful alternatives to chemical agents for the improvement and/or maintenance of soil and plant health, including the control of pests (para.0002).
In an embodiment, the one or more microorganisms are bacteria (Hurst claim 3), and the composition comprises a bacterial loading of less than about 1011 to about 104 cells per gram of granular composition (Hurst claim 5). In an embodiment, the composition comprises the microorganisms in a concentration ranging from 1x106 to 1x1010 CFU/g (pg.21, Table 1). Among the suitable bacteria for inclusion in the composition includes Cyanobacteria (para.0132).
Hurst discloses that an advantage of their invention is that the granular composition have an improved shelf life. Hurst discloses that the viability of the microorganisms in the granular composition is maintained during storage of the granular composition for prolonged periods (para.0212, 0214), reading on the microorganism being in a viable state. 
With regards to the concentration of the microorganism in terms of weight percentage, although Hurst does not appear to explicitly disclose the concentration range of the microorganism (e.g., bacteria) included in the granular composition in terms of weight percentage, based on the amounts of the functional agents included formulation as disclosed on Hurst’s Table 1, Hurst encompasses weight percentages of microorganisms within the instantly claimed range. For example, in the case that the granular composition comprises 5% by weight of a biodegradable water-absorbent agent, 5% by weight of a densifier, 1% by weight of a buffering agent, 50% by weight of a bulking agent (e.g., plant powders), 30% by weight of a phagostimulant; 1% by weight of an insecticide, 1% by weight of lubricant, and 1% by weight of a CO-2-generating agent, the composition would be left with about 6% by weight for the microorganism.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results. Hurst discloses that an advantage of their granular composition is that it can deliver an effective amount of the microorganism to the area to be treated without the requirement of providing a high microorganism loading in the granular composition since the microorganism can multiply in the granular composition upon delivery to the site of action. This has the advantage of lowering the costs of the granular composition given that it is not required to carry a high loading of the microorganism (para.0208). Thus, in light of this advantage, and given a disclosure of acceptable concentration of microorganism (e.g., bacteria) in terms of CFU/g, it would have been obvious to one of ordinary skill in the art to engage in routine experimentation to determine the optimum or In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).
In an embodiment, the composition further comprises a moisture content of about 5 to about 25% by weight (Hurst claim 9).
With regards to the plant powder, among the suitable plant powders for inclusion in the composition includes corn (maize) flour (para.0029; Hurst claim 16). The granular composition may comprise about 5-85% by weight of the one or more plant powders (para.0030).
With regards to the soil pH buffer component recited in the instant claim 1, Hurst discloses the inclusion of a buffering agent, such as sodium bicarbonate (reading on bicarbonate), in the composition in an amount ranging from 1-20% by weight (pg.21, Table 1). Alternatively, Hurst discloses the inclusion of a CO2-generating agent, such as sodium bicarbonate (reading on bicarbonate, a soil pH buffer), in the composition in an amount ranging from 0.01-5% by weight (pg.21, Table 1). 
With regards to the amounts and ranges disclosed by the prior art references, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5]. 

Hurst does not appear to explicitly disclose wherein the consortium of microorganisms is of the genus Calothrix sp. Selvi is relied upon for this disclosure. The teachings of Selvi are set forth herein below. 

Selvi discloses that the cyanobacteria, Calothrix castelli, fixes atmospheric nitrogen in rice paddy soils and also enhances the soil fertility (ABSTRACT; pg.L-34, col.1, para.1; pg.L-38, 4. CONCLUSION).

As discussed above, Hurst discloses granular compositions comprising one or more microorganisms, such as Cyanobacteria, which is applied for the soil, in particular to improve and/or maintain the soil and plant health. In light of Selvi’s disclosure that Calothrix castelli is known to fix atmospheric nitrogen in rice paddy soils and enhance soil fertility, one of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to combine the teachings of Hurst and Selvi, and use Calothrix castelli as the microorganism component in Hurst’s granular compositions. One of ordinary skill in the art would have been motivated to do so as Calothrix castelli was found to enhance soil fertility and fix atmospheric nitrogen in rice paddy soils, which is beneficial in that it would provide nutrients to the crops, thus enhancing their growth. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as Hurst discloses the inclusion of microorganisms, such as Cyanobacteria, in their granular composition for application to soil and enhancing soil and plant health, and Selvi discloses that Calothrix castelli is a species of Calothrix, a cyanobacteria, known to enhance soil fertility and fix atmospheric nitrogen in rice paddy soils.
Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the teachings of the prior art reference is fairly suggestive of the claimed invention.

Claims 1, 3-5, 10, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (KR 20040028034 A; citations from Google English machine translation; of record), Selvi et al. (Selvi) (International Journal of Life science & Pharma Research; of record), Hurst et al. (Hurst) (WO 2016/167668 A2; published Oct. 20, 2016), Fiato et al. (Fiato) (US 2014/0345341 A1; of record), and Kulik (US 6,251,826 B1; published Jun. 26, 2001).

Applicant further claims wherein the formulation is in liquid form, the microorganism consortium of genus Calothrix sp. are not attached to the substrate or immobilizing vehicle and are only dispersed in water with the soil pH buffer.

Yang discloses a medium for actively propagating cyanobacteria, which is ultimately used as a fertilizer for the growth of agricultural products (title; abstract). The medium for growing the cyanobacterial comprises 60-85 wt.% organic wastes (reading on substrate), 1-4% by weight of calcium, a final moisture content of 5-35 wt.%, and 1 wt.% or less of the cyanobacteria (abstract; Yang claim 1). The cyanobacteria may be from the genus Calothrix (pg.3, para.13). 
Yang’s product provides an eco-friendly method that can improve the quality and productivity of agricultural products at low cost and effort. When the soil is inoculated with cyanobacterial reactants, the cyanobacterial layer, called the microbiotic soil crust, is continuously activated in the near-term soil in the short term. The product ultimately provides nutrients and oxygen that plants can use to promote growth and improve performance (pg.2, Description, para.8).
Yang discloses that cyanobacteria produce large amounts of secretions during their growth, forming a thick envelop (mucous envelop or mucilage sheath) outside the cell. Soil botanists have found that these secretions act as soil particles and chelators, and play a major role in the formation of water-resistant grains in the soil, greatly contributing to the improvement of soil retention. Cyanobacteria are also known to produce a variety of secondary metabolites, vitamins, colloidal minerals, essential fatty acids, a variety of phytonutrients, lipids, and enzymes, so their nutritional value is very high. Thus, the active metabolism of cyanobacteria in the soil contribute to the constant growth and development of almost all organic and inorganic nutrients and oxygen needed by plants, and in particular, to strengthen the growth of plant roots. In addition, the mucilage secreted by the soil particles or inorganic nutrients to form a water-resistant intake to improve the water holding capacity. Additionally, the gibberellin and cytokinin-like substances they produce further promote plant growth (pg.3, para.16-25). Because the cyanobacteria (e.g. Calothrix) used in Yang’s cyanobacterial fertilizer has active metabolism and is  cyanobacteria used in Yang’s fertilizer is in a viable state.
With regards to the calcium component, Yang discloses that the calcium is provided in the form of calcium-containing compounds (pg.3, para.12).
Yang’s cyanobacterial fertilizer is applied to soil and may be used in the cultivation of crops such as rice. Yang’s Example 2 demonstrates the application of their cyanobacterial fertilizer for the cultivation of rice, and it was found that after application, the roots of the rice can be seen as thick white roots and vigorously stretched. Yang discloses that it is thought that this is because the cyanobacteria supply sufficient oxygen and nutrients to the roots, which makes the root growth strong (pg.5, para.5-9). 
Yang discloses that their cyanobacterial fertilizer promotes the growth of cyanobacteria in the soil and continuously supplies various organic nutrients, oxygen, and growth promoting substances to plants through their metabolism, thereby significantly reducing the use of chemical fertilizers, and promotes the strength growth of the crops, in particular the roots. (pg.6, para.1-2). 

Yang does not appear to explicitly disclose: (i) the specific species of Calothrix; (ii) the concentration of the Calothrix in terms of CFU/g; (iii) the specific substrate or immobilizing vehicle; or (iv) the specific soil pH buffer. Selvi, Hurst, Fiato, and Kulik are relied upon for this disclosure. Their teachings are set forth herein below. 

Selvi discloses that the cyanobacteria, Calothrix castelli, fixes atmospheric nitrogen in rice paddy soils and also enhances the soil fertility (ABSTRACT; pg.L-34, col.1, para.1; pg.L-38, 4. CONCLUSION).
Hurst discloses an agricultural composition comprising one or more microorganisms and its application to soil (abstract; para.0001). Hurst disclose that microorganisms such as bacteria are useful alternatives to chemical agents for the improvement and/or maintenance of soil and plant health, including the control of pests (para.0002). In an embodiment, the composition comprises the microorganisms (in a viable state) in a concentration ranging from 1x106 to 1x1010 CFU/g (pg.21, Table 1; para.0212, 0214). Among the suitable bacteria for inclusion in the composition includes Cyanobacteria (para.0132).
Fiato discloses biofertilizer formulations comprising cyanobacteria, such as those of the genus, Calothrix (para.0044, 0045, 0050). The biofertilizer propagates on the soil surface and contributes to enhancing plant growth enhancement (para.0055). Fiato discloses that the carrier component of the biofertilizer should have the following characteristics: a high organic matter; low soluble salts; high moisture holding capacity; and provide a nutritive medium for the growth of bacteria and prolong their survival. Among the suitable carriers include peat, which is neutralized by addition of 1% calcium carbonate (para.0091, 0092).
Fiato discloses that the biofertilizer may be granulated (i.e. reading on being in the form of granules), in the form of pellets (reading on agglomerations or granules), or mixed with water and sprayed on crops (reading on being in liquid form) (para.0069).
Kulik discloses that calcium carbonate is known to be used for soil pH control and as a plant nutrient (col.2, ln.4-5; col.4, ln.45-54). Kulik discloses the use of calcium carbonate in combination with pulverized alfalfa having its own microbial content, in particular, cyanobacteria (abstract; col.2, ln.34-38; col.4, ln.61-67; col.7, ln.28-34), thus indicating that calcium carbonate is suitable for use in combination with cyanobacteria.

As discussed above, Yang is directed to a cyanobacterial fertilizer comprising cyanobacteria, such as those of the genus Calothrix, which is applied to soil to enhance the growth of crops, such as rice. In light of Selvi’s disclosure that Calothrix castelli is known to fix atmospheric nitrogen in rice paddy soils and enhance soil fertility, one of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to combine the teachings of Yang and Selvi, and use Calothrix castelli as the specific species of Calothrix cyanobacteria in Yang’s cyanobacterial fertilizer. One of ordinary skill in the art would have been motivated to do so as Calothrix castelli was found to Calothrix cyanobacteria in their fertilizer for application to soil and enhancing the growth of crops, and Selvi discloses that Calothrix castelli is a species of Calothrix known to enhance soil fertility and fix atmospheric nitrogen in rice paddy soils.
With regards to the concentration of the Calothrix castelli in terms of CFU/g for the composition of the combined teachings of Yang and Selvi, in light of Hurst’s disclosure that compositions for application to the soil for enhancing soil and plant health are known to comprise the active bacteria (Cyanobacteria) at a concentration ranging from 1x106 to 1x1010 CFU/g, one of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to further combine the teachings of Yang and Selvi with the teachings of Hurst, and try incorporating the Calothrix cyanobacteria in Yang’s cyanobacterial fertilizer at a concentration ranging from 1x106 to 1x1010 CFU/g as disclosed by Hurst. One of ordinary skill in the art would have been motivated with a reasonable expectation of success in doing so as such a concentration range of bacteria is known to be used in agricultural compositions for application to soil for enhancing soil and plant health. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results. In particular, one of ordinary skill in the art would have found it prima facie obvious and would have been motivated to engage in routine experimentation from the art recognized concentration (e.g. Hurst’s disclosed concentration) to determine the optimal or workable range of cyanobacteria concentration for the fertilizer formulation of the combined teachings of the cited prior art references by increasing or decreasing the concentration based on art recognized factors, such as the condition of the soil before application, type of crops to be planted in the soil, the amount of crops to be planted in the soil, etc., in order to obtain the optimal soil condition and enhanced plant growth. Where the general In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).
Both Yang and Fiato are directed to biofertilizers comprising cyanobacteria, such as Calothrix. In light of Fiato’s disclosure of forms biofertilizers are known to take, one of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to further combine the teachings of Yang, Selvi, and Hurst with the teachings of Fiato, and form the cyanobacterial fertilizer of the combined teachings of Yang and Selvi discussed above into a form as disclosed by Fiato (e.g. granules, pellets, or liquid). One of ordinary skill in the art would have been motivated with a reasonable expectation of success in doing so as such forms are disclosed as art recognized and conventional forms biofertilizers that are applied to soil are known to take.
Furthermore, as discussed above, Yang discloses the inclusion of 60-85 wt.% organic wastes in their medium for growing the cyanobacteria (e.g. Calothrix). In light of Fiato’s disclosure that peat is also to be used as a nutritive medium for the growth of bacteria used in biofertilizer formulations, one of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to further combine the teachings of Yang, Selvi, and Hurst with the teachings of Fiato, and try using peat in lieu of organic wastes in the cyanobacterial fertilizer of the combined teachings of Yang and Selvi discussed above. One of ordinary skill in the art would have been motivated to do so as peat is organic matter that is known to be used as a carrier for biofertilizers, providing a nutritive medium for the growth of the biofertilizer bacteria and prolong their survival. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as both Yang and Fiato are directed to biofertilizers, and peat is known to be used with biofertilizers comprising cyanobacteria, such as Calothrix.
Further, as discussed above, Yang discloses the inclusion of 1-4% by weight of calcium, which is provided in the form of calcium-containing compounds. In light of Kulik’s disclosure of the agricultural advantages of calcium carbonate, one of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to further combine the teachings of Yang, Selvi, soil pH buffer) as the calcium component in Yang’s composition. One of ordinary skill in the art would have been motivated to do so in order to obtain the agricultural advantages of providing soil pH control and an additional plant nutrient for the application area of the composition of the combined teachings of the cited prior art references, thus ultimately improving soil quality and plant health. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as calcium carbonate is known to be applied to soil and known to be suitable for use with cyanobacteria (Fiato).
With regards to the amounts and ranges disclosed by the prior art references, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the teachings of the prior art reference is fairly suggestive of the claimed invention.

Response to Arguments
Applicant's arguments filed September 27, 2021 have been fully considered but they are not persuasive.
(2) Applicant argues the Rule 132 Declaration filed September 27, 2021 shows that the formulations of the present claim 1 with its specific components have improved results not suggested in the prior art. Applicant argues that the formulations of the instant application increase viability for longer time in the soils and represents a clear advantage for the product by increasing significantly its performance in crop fields, and such improved and unexpected results are not suggested by Yang and Selvi.
The Rule 132 Declaration filed September 27, 2021 discloses Comparative Example 9. The Declarant discloses that this example demonstrates the need of the use of a soil pH buffer in the formulation to ensure the viability of the product once applied to soils and increase yield and quality of vegetable crops. In particular, the Declaration discloses that Formulation A includes a soil pH buffer at a concentration of 0% by weight, and Formulation B includes a soil pH buffer at a concentration between 0.01-3.00% by weight, wherein the difference at initial conditions in pH confers an advantage for Calothrix castelli in the formulation to increase viability for longer time in the soils and represents a clear advantage for the product, increasing significantly its performance in crop fields, being advantageous in 
Declarant asserts that from the results shown in Table 2 and Figures 1 and 2, it can be seen that the decay in viability for Calothrix castelli increases for the Formula A, which does not contain a pH buffer; and from Table 3, a pH difference in initial conditions for the samples with Formulation A and B can be seen, and the slight difference at initial conditions in pH confers an advantage for Calothrix castelli to increase viability for longer time. The Declarant notes Formulation A represents a clear disadvantage for the produce, and in contrast, Formulation B increases the viability of the Calothrix castelli for a longer time in the soils and represents a clear advantage for the product.

With regards to Applicant’s argument (2), the traversal argument is not found persuasive. In the new rejection set forth above over the combined teachings of Hurst and Selvi, Hurst discloses the combination of a buffering agent (e.g., sodium bicarbonate) and a microorganism (e.g., Cyanobacteria) in a single composition for application to the soil. Selvi was relied upon for the specific Cyanobacteria for use in Hurst’s composition, Calothrix castelli, which is known to have agricultural advantages, such as enhancing soil fertility. Additionally, in the rejection over the combined teachings of Yang, Selvi, Hurst, Fiato, and Kulik, Yang discloses the combination of Cyanobacteria and a calcium-containing compound. Selvi was relied upon for the specific Cyanobacteria for use in Yang’s composition, Calothrix castelli, which is known to have agricultural advantages, such as enhancing soil fertility, and Kulik was relied upon for the specific calcium-containing compound, calcium carbonate, which is known to have agricultural advantages such as providing soil pH control and being a plant nutrient. Although the two rejections set forth above provide a rationale or motivation for combining a known buffering agent with Calothrix castelli that is different from the instant application’s rationale, note MPEP 2144(IV): “The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).”
Furthermore, with regards to the results shown in the Rule 132 Declaration filed September 27, 2021, in light of the following teachings of Nayak (Nayak, Applied Ecology and Environmental Research; published 2007) and USDA Natural Resources Conservation Service (Soil Quality Indicators: pH; published Jan. 1998), the data shown in the aforementioned Declaration does not appear to be a showing of unexpected results.
Nayak discloses that among soil properties, pH is a very important factor in growth, establishment, and diversity of cyanobacteria, which have generally been reported to prefer neutral to slightly alkaline pH for optimum growth. Acidic soils are therefore one of the stressed environments for these organisms, and they are normally absent at pH values below 4 or 5 (pg.103, Introduction, para. 2). Nayak discloses that among the soil properties, pH is certainly the most important factor determining the flora and fauna composition. Nayak discloses that the optimal pH for the growth of cyanobacteria ranges from 7.5-10, with a lower limit of 6.5-7.0. In soil-culture experiments, soils having slightly alkaline reaction were more favorable, while in natural environments, cyanobacteria prefer neutral to alkaline pH (pg.105, Results and discussion, para.2).
Nayak discloses that species of Calothrix were recorded in salt-affected soils where pH of the soil varied from 6.0-9.0,and have also been reported to be ubiquitous in rice fields where pH ranges from 3.5-6.5. (pg.109, para.2 and pg.110, para.2). Nayak also discloses that the number of spore producers is known to show a positive correlation with soil pH (pg.110, para.2).
	USDA Natural Resources Conservation Service discloses that soil pH affects many microorganisms, and the type and population densities change with pH. A pH of 6.6-7.3 is favorable for microbial activities that contribute to the availability of nitrogen sulfur, and phosphorus in soil (pg.1, col.2, Micro-organisms). The acidity or alkalinity in soils have several different sources. Management of soils often alters the natural pH because of acid-forming nitrogen fertilizers, or removal of bases (e.g., calcium) (pg.1-2, What controls soil pH?). A soil pH below about 5.6 is considered low for most crops. A common method to increase the pH of the soil is to add finely ground limestone (calcium carbonate) to the soil (pg.2, col.2, para.1, How is soil pH modified?).
	The Declaration’s Comparative Example 9 notes that Formulations A and B (both using Calothrix castelli, a cyanobacteria) are both added to sterile acid soil having a pH of 5.66. Nayak discloses that it is known in the art that cyanobacteria generally prefer neutral to slightly alkaline pH for Calothrix castelli, a cyanobacteria, is added to acidic soil, the formulation that also includes calcium carbonate (an art-recognized pH controlling agent, and one that would increase the pH of the soil) would perform better in terms of the cyanobacteria viability over time compared to a formulation without calcium carbonate because the formulation containing calcium carbonate would be expected to modify the soil pH to a pH that is not stressful and is more preferable for the cyanobacteria quicker than a formulation that does not contain calcium carbonate.

Conclusion
Claims 1, 3-5, 10, 11, and 19 are rejected. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A. SHIN whose telephone number is (571)272-7138. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA A SHIN/Primary Examiner, Art Unit 1616